                           IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON


 ZACHARY S. FIRESTONE,                              Case No. 6:19-cv-01500-AC

        Plaintiff,
                                                   ORDERFORPAYMENTOFATTORNEY
                     vs.                           FEES PURSUANT TO EAJA

 COMMISSIONER,
 Social Security Administration,

        Defendant.



       Based upon Plaintiff's Motion for EAJA Fees, it is hereby ORDERED that attorney fees

in the amount of $12,398.52 are hereby awarded to Plaintiff, pursuant to the Equal Access to

Justice Act (EAJA), 28 U.S.C. § 2412. Payment of this award shall be via check made payable

to Plaintiff and mailed to Plaintiff's attorneys at HARDER, WELLS, BARON & MANNING,

P.C., 474 Willamette Street, Eugene, Oregon 97401. Pursuant to Astrue v. Ratliff, 560 U.S. 586,

130 S. Ct. 2521, 2527 (2010), the award shall be made payable to Mark A. Manning, HARDER,

WELLS, BARON & MANNING, P.C., if the Commissioner confirms that Plaintiff owes no debt

to the Government through the federal treasury offset program. If Plaintiff has such debt, the check

for any remaining funds after offset shall be made out to Plaintiff and mailed to counsel's office



                                                               01r----
at the address provided above . There are no costs or expenses to be paid herein.
                     :) ,.r.f.     0 11,   t1

                  _ _ day of ~
       Dated thi 7-.J                           2021.



                                                     ' . ACOSTA

Proposed Order submitted by:
Mark A. Manning
HARDER, WELLS, BARON & MANNING, P.C .'
474 Willamette Street, Eugene, OR 97401
(541) 686-1969
mmanning@hwbm.net
Of Attorneys for Plaintiff
